Case 3:20-cv-01207-HES-MCR Document 5 Filed 10/26/20 Page 1 of 2 PageID 24




                                                                              Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION



MELVIN WOODARD,

      Plaintiff,

v.                                                          4:20cv313–WS/MAF

A. ROBINSON, ARPN, et al,

      Defendants.



               ORDER ADOPTING THE MAGISTRATE JUDGE’S
                   REPORT AND RECOMMENDATION

      Before the court is the magistrate judge's report and recommendation (ECF

No. 4) docketed September 23, 2020. The magistrate judge recommends that this

action be transferred to the Middle District of Florida. Plaintiff has filed no

objections to the report and recommendation.

      The court having reviewed the matter, it is ORDERED:

      1. The magistrate judge's report and recommendation (ECF No. 4) is adopted

and incorporated by reference in this order of the court.
Case 3:20-cv-01207-HES-MCR Document 5 Filed 10/26/20 Page 2 of 2 PageID 25




                                                                                 Page 2 of 2


      2. The clerk shall TRANSFER this action to the United States District Court

for the Middle District of Florida, Jacksonville Division, for all further

proceedings.

      DONE AND ORDERED this 26th                day of     October     , 2020.




                                 s/ William Stafford
                                 WILLIAM STAFFORD
                                 SENIOR UNITED STATES DISTRICT JUDGE
